         CASE 0:20-cr-00129-NEB-HB Document 41 Filed 07/31/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                  Criminal No. 20-cr-129 (NEB/HB)
                     Plaintiff,

v.
                                                  ARRAIGNMENT NOTICE AND
Samuel Elliott Frey (1),                             SCHEDULING ORDER
McKenzy Ann DeGidio Dunn (2),

                     Defendants.


         PLEASE TAKE NOTICE that an arraignment hearing on the Superseding

Indictment will be held before the undersigned United States Magistrate Judge on

September 14, 2020, at 10:00 a.m., by ZOOMGOV video technology.

         Pursuant to Local Rule 12.1 (copy attached), IT IS HEREBY ORDERED

that:

         1.    The government shall make all disclosures required by Federal Rule of

Criminal Procedure 16(a) by August 4, 2020. D. Minn. LR 12.1(a)(1). In order to avoid

the need for a recess of the motions hearing, the government is requested to make, by

August 4, 2020, all disclosures which will be required by Fed. R. Crim. P. 26.2 and

12(h).

         2.    Defendant shall make all disclosures required by Federal Rule of Criminal

Procedure 16(b) by August 11, 2020. D. Minn. LR 12.1(a)(2).
       CASE 0:20-cr-00129-NEB-HB Document 41 Filed 07/31/20 Page 2 of 4




       3.      All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before August 18, 2020. 1

D. Minn. LR 12.1(c)(1).

       4.      Counsel shall electronically file a letter on or before August 18, 2020, if

no motions will be filed and there is no need for hearing.

       5.      Each Defendant must file a consent that any evidentiary hearing on the

motions may proceed by video means, or a notice that Defendant does not so consent, as

soon as possible, but in any event no later than August 18, 2020. Any delay in filing the

notice regarding consent could result in a postponement of the hearing.

       6.      All responses to motions shall be filed by September 1, 2020. D. Minn. LR

12.1(c)(2).

       7.      Any Notice of Intent to Call Witnesses 2 shall be filed by September 1,

2020. D. Minn. LR. 12.1(c)(3)(A).

       8.      Any Responsive Notice of Intent to Call Witnesses 3 shall be filed by

September 4, 2020. D. Minn. LR 12.1(c)(3)(B).



1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with the
responding party. The parties must attempt in good faith to clarify and narrow the issues in dispute.”
 D. Minn. LR 12.1(b).
2
        “When a party intends to call witnesses at a hearing on a motion under Fed. R. Crim. P.
12(b), the party must file a notice within 35 days after the arraignment. The notice must identify the
number of witnesses whom the party intends to call, the motion or motions that each witness will be
addressing, and the estimated duration of each witness’s testimony.” D. Minn. LR 12.1(c)(3)(A).
3
        “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses at the same
hearing, that party must file a responsive notice within 38 days after the arraignment. The responsive
party must identify the number of witnesses whom the party intends to call, the motion or motions
each witness will be addressing, and the estimated duration of each witness’s testimony.” D. Minn.
LR 12.1(c)(3)(B).


                                                   2
       CASE 0:20-cr-00129-NEB-HB Document 41 Filed 07/31/20 Page 3 of 4




       9.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

              a.          The government makes timely disclosures and Defendant identifies
                          in the motions particularized matters for which an evidentiary
                          hearing is necessary; or

              b.          Oral argument is requested by either party in its motion, objection or
                          response.

       10.    If required and if each Defendant consents to proceed by video means, the

motions hearing shall be heard before Magistrate Judge Hildy Bowbeer on September 14,

2020, at 10:00 a.m., by ZOOMGOV video technology. D. Minn. LR 12.1(d). If either

defendant declines to proceed by video means, both the arraignment and motion hearing

will reschedule to a date and time to be determined when an in-person hearing can be

conducted.

       11.    TRIAL:

              a.          IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,

the following trial and trial-related dates are:

                     i.          Voir Dire and Jury Instructions shall be filed with District
                                 Judge Nancy E. Brasel’s chambers on or before
                                 September 14, 2020.

                    ii.          Trial will commence before District Judge Nancy E. Brasel at
                                 9:00 a.m. on September 28, 2020, in Courtroom 3A, Warren
                                 E. Burger Federal Building and U.S. Courthouse, 316 North
                                 Robert Street, Saint Paul, Minnesota.

              b.          IF PRETRIAL MOTIONS ARE FILED, the trial date, and other

related dates, will be rescheduled following the ruling on pretrial motions. Counsel must




                                                  3
        CASE 0:20-cr-00129-NEB-HB Document 41 Filed 07/31/20 Page 4 of 4




contact the Courtroom Deputy for District Judge Nancy E. Brasel to confirm the new trial

date.


Dated: July 31, 2020                     s/ Hildy Bowbeer
                                        HILDY BOWBEER
                                        United States Magistrate Judge




                                           4
